Case 3:18-cr-00100-RDM Document 146 Filed 06/19/20 Page 1 of 17

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA, [NO. 3:18-CR-100
v. (MARIANI, J.)
(SAPORITO, M.J.)
- YAMILKA SANCHEZ DE Fy
HERNANDEZ, MiLKEg BO
JUN fg RRE

 

Defendant. PEp £020
MEMORANDUM SR

This matter is before the court on the motion to reconsider
detention order (Doc. 130) filed by the defendant, Yamilka Sanchez De
Hernandez.

Sanchez De Hernandez, who is currently awaiting sentencing,
seeks her release from custody pending sentencing based on prison
conditions at the Lackawanna County Prison (LCP) and the inherent risk
posed by her being confined in close quarters to a large number of other
inmates during the COVID-19 global pandemic. Sanchez De Hernandez
claims to suffer from asthma. In her motion, Sanchez De Hernandez has
certified that the assigned assistant United States attorney does not
concur in her motion. (Doc. 130, at 4.) Defense counsel filed a notice

indicating that the parties have been unable to resolve the motion. (Doc.
 

 

Case 3:18-cr-00100-RDM Document 146 Filed 06/19/20 Page 2 of 17

136). Sanchez De Hernandez filed a brief in support of her motion (Doc.
131) and the government filed a brief in opposition to the defendant’s
motion. (Doc. 137). On April 29, 2020, we conducted a telephonic hearing —_
with the defendant's consent. The matter is ripe for a decision.
L Statement of Facts

A federal grand jury indicted Sanchez De Hernandez on March 20,
2018, charging her with conspiracy to distribute fentanyl and
methamphetamine in violation of 21 U.S.C. § 841(a)(1), § 841(b)(1)(A),,
and § 846, possession with intent to distribute fentanyl in violation of 21
U.S.C. § 841 (a)(1), possession with intent to distribute
methamphetamine in violation of 21 U.S.C. § 841(a)(1), and possession of —
a firearm in furtherance of drug trafficking crime in violation of 21 U.S.C.
—§ 924(c).1 (Doc. 16). On March 29, 2018, she appeared before the
Honorable Karoline Mehalchick for an arraignment, where she pled not
guilty to the charges and waived a detention hearing. On November 5,
2018, the defendant appeared before the Honorable Robert D. Mariani on

her motion for release from custody. After a hearing, Judge Mariani

 

1 The defendant was initially charged by criminal complaint supported
by an affidavit prior to her indictment. We presided over his initial
appearance and ordered her detained. (Doc. 1; Doc. 2 (sealed); Doc. 13).

2

 
Case 3:18-cr-00100-RDM Document 146 Filed 06/19/20 Page 3 of 17

denied that motion and Sanchez De Hernandez has remained detained
at the LCP.

On October 30, 2019, Sanchez De Hernandez pleaded guilty to
Count 1 of the Indictment—conspiracy to distribute and possession with
intent to distribute controlled substances in violation of 21 U.S.C. § 846—
pursuant to a written plea agreement. (Doc. 99). Sanchez De Hernandez
faces a maximum term of life imprisonment, a mandatory minimum
sentence of 10 years of imprisonment, a maximum fine of $10,000,000, a
term of supervised release term of 5 years to life, plus payment of the |
costs of prosecution.

The presentence report has been completed and disclosed to the
parties. A sentencing date has not yet been set. In. her brief, Sanchez De |
Hernandez seeks release because of the existence of COVID-19 and the
alleged adverse conditions of LCP given her self-reported condition of
asthma. The government contends that Sanchez De Hernandez’s motion
fails to prove by clear and convincing evidence that she is not a flight risk
and not a danger to the community, that she continues to represent a
flight risk and a danger to the community, and that no conditions or

combination of conditions would ensure her appearance for sentencing .
 

 

Case 3:18-cr-00100-RDM Document 146 Filed 06/19/20 Page 4 of 17

and the safety of the community, notwithstanding the health risks posed

by COVID-19—risks that will exist regardless of her detention status.

(oc. 137). For the reasons discussed herein, we will deny Sanchez De —

Hernandez’s motion.
II, Discussion
a. COVID-19 Global Pandemic

We are mindful of the unprecedented magnitude of the COVID-19
pandemic and the extremely serious health risks it presents.2 “COVID-
19 Is the infectious discase caused by the novel coronavirus.” United
States U. Roeder, ___ Fed. App’x ___, 2020 WL 1545872, at *1 (8d. Cir.
Apr. 1, 2020) (per curiam). We are also cognizant that the President of
the United States has declared a national emergency and the Governor
of Pennsylvania has declared a state of emergency respectively. In
connection with that, the Governor of Pennsylvania issued a statewide
stay-at-home order on April 1, 2020, with counties only recently
beginning to transition to less restrictive mitigation policies. As of this

date, Lackawanna County, where the defendant is detained at LCP,

 

2 World Health Org., WHO Characterizes COVID-19 as a Pandemic (Mar.
11, 2020), https://www.who.int/emergencies/diseases/novel-coronavirus-
2019/events-as-they-happen.

 
 

Case 3:18-cr-00100-RDM Document 146 Filed 06/19/20 Page 5 of 17 -

recently progressed to the “yellow phase” of reopening. Further, the
Governor has ordered all schools to remain closed for the remainder of
the 2019-2020 academic school year. We also recognize that public health
officials have strenuously encouraged the public to practice “social
distancing,” to hand-wash and/or sanitize frequently, and to avoid close
contact with others—all of which presents challenges in detention
facilities. See Roeder, 2020 WL 1545872, at *2; United States v. Martin,
No. PWG-19-140-13, 2020 WL 1274857, at *2 (D. Md. Mar. 17, 2020).
b. Conditions of LCP

Sanchez De Hernandez argues only that it is unsafe for her to be
housed in a detention facility with a large vulnerable group—a prison —
population—while being an asthmatic. She makes no other allegations
that LCP has failed to protect its inmate population or staff from the
coronavirus.

The government proffered in its brief that LCP has reported no
positive COVID-19 cases among its inmate populations and only one
- corrections officer who has tested positive. All inmates were informed of
that development and placed on lockdown. We further take judicial notice

of recent policies and procedures adopted by LCP to prevent or limit the
Case 3:18-cr-00100-RDM Document 146 Filed 06/19/20 Page 6 of 17

spread of COVID-19 within the prison. See Shakur v. Costello, 230 Fed.
App’x 199, 201 (8d Cir. 2007) (per curiam) (taking judicial notice of county
prison procedures). Under these new policies and procedures, LCP has.
suspended contact visits, regular visitation, and visitation from
volunteers, including religious leaders. It has implemented ageressive
sanitation programs and suspended all programs that utilize “outside”
employees. It has prohibited individuals other than prison and medical
staff to proceed any further than the reception area. It has limited
attorney visits with inmates to meetings through a glass partition in a
lawyer visitation room unless written permission is granted by the
warden or the deputy warden. It has cancelled all conferences and out-
of-county training. It has provided for weekly contact with officials from
the state department of corrections. It has posted educational flyers in
the blocks and in the reception area. It has also implemented body
temperature screening checks for all employees and lawyers as they
enter the facility. United States v. Mendoza, No. 5:20-mj-0001 1, 2020 WL

1663361, at *3 & n.4 (M_D. Pa. Apr. 3, 2020).
 

~ Case 3:18-cr-00100-RDM Document 146 Filed 06/19/20 Page 7 of 17

c. 18 U.S.C. § 3142(i)—Temporary Release

In her motion and brief, Sanchez De Hernandez has requested her
temporary release under 18 U.S.C. § 3142(), which allows a judicial
officer, by subsequent order, to permit the temporary release of a person
to the extent that the judicial officer determines such release to be
necessary for preparation of the person’s defense or another compelling
reason. But Sanchez De Hernandez is not eligible for release under
§ 3142(i) because she is not a pretrial detainee. She has pleaded euilty

and is presently detained pending imposition of her sentence.
_ Under the federal criminal rules, “[t]he provisions of 18 U.S.C.
§§ 3142 and 3144 govern pretrial release.” Fed. R. Crim. P. 46(a)
(emphasis added). Having entered a cuilty plea, the defendant’s
detention is governed by 18 U.S.C. § 3148. Fed. R. Crim P. 46(c); see also
United States v..Jacome, No. 3:17-CR-02085, 2020 WL 2342364, at *2
(MLD. Pa. May 11, 2020). Section 3142(i) simply does not apply to a
defendant awaiting sentencing. Jacome, 2020 WL 2342364, at *9. United —
States v. Leathers, No. 2:19-cr-633 (WJM), 2020 WL 2219853, at *1 nl

(D.N.J. May 7, 2020).

 
Case 3:18-cr-00100-RDM Document 146 Filed 06/19/20 Page 8 of 17

d. 18 U.S.C. § 3145(c)—Release Pending Sentencing
Although Sanchez De Hernandez does not cite any other provision
of the Bail Reform Act of 1984 under which she seeks release, she may be |
considered for release under 18 US.C. § 3145(c). She contends that she
should be released temporarily because of the COVID-19 global
pandemic, and that she is not likely to flee or pose a danger to the safety
of any other person or the community if released.

Because Sanchez De Hernandez has pleaded guilty to a serious
drug offense, see 18 US.C. § 3142(f)(1)(C), her detention in the first
instance is governed by 18 U.S.C. § 3143(a)(2), which provides that such
a pre-sentence defendant be detained unless: 7

(A)(i) the judicial officer finds there is a substantial

likelihood that a motion for acquittal or new trial will be
granted; or

(ii) an attorney for the Government has recommended
that no sentence of imprisonment be imposed on the
person; and .

(B) the judicial officer finds by clear and convincing
evidence that the person is not likely to flee or pose a
danger to any other person or the community.

18 U.S.C. § 3148(a)(2); see also Fed. R. Crim P. A46(c) (placing burden of

proof on the defendant).

 
 

Case 3:18-cr-00100-RDM Document 146 Filed 06/19/20 Page 9 of 17

Sanchez De Hernandez has proffered no evidence to support a
finding that there is a substantial likelihood that motion for acquittal or
new trial will be granted—indeed, she has pleaded euilty to a serious
drug trafficking offense. See Leathers, 2020.WL 2219853, at *2 (“Because
Defendant pleaded guilty, there is no likelihood—much less a substantial
likelihood—that a motion for acquittal or a new trial will be granted.”)._
Likewise, Sanchez De Hernandez has proffered no evidence that the
government will be recommending no prison time. Indeed, she faces a
mandatory minimum of 10 years of imprisonment. Consequently,
Sanchez De Hernandez is not eligible for release under § 31438(a)(2).

Instead, Sanchez De Hernandez may rely on § 3145(c), which
provides that: “A person subject to detention pursuant to section
3143(a)(2) ..., Who meets the conditions of release set forth in section
3148(a)(1)..., may be ordered released, under appropriate conditions,
by the judicial officer, if it is clearly shown that there are exceptional
reasons why such person’s detention would not be appropriate.” 18 U.S.C.
§ 3145(c); see also United States v. Williams, 903 F. Supp. 2d 292, 298—
302 (M.D. Pa. 2012) (holding that a district court possesses discretion to

consider a temporary release pending sentencing under § 3145(c));
 

Case 3:18-cr-00100-RDM Document 146 Filed 06/19/20 Page 10 of 17

United States v. Ortiz, No. 1:18-CR-00134, 2020 WL 1904478, at *3 (M.D.
Pa. Apr. 17, 2020) (endorsing Williams in the context of COVID-19).

| To qualify for temporary release pending sentencing under
§ 3145(c). a defendant must first satisfy the criteria set forth in
§ 3143(a)(1). That section provides that the person “be detained, unless
the judicial officer finds by clear and convincing evidence that the person
is not likely to flee or pose a danger to the safety of any other person or

the community if released.” 18 U.S.C. § 3143(a)(L): see also Fed. R. Crim.
P. 46(c) (placing burden of proof on the defendant).

At the detention hearing before the undersigned on February 23,
2018, we granted the government’s motion for detention and ordered that
she be detained pending trial based on findings that the defendant had
failed to present sufficient evidence to rebut the presumption in favor of
detention under 18 U.S.C. § 3142(e)(8) arising from the maximum
penalties associated with the charged offenses. (Doc. 13.) Specifically, we
ordered the defendant detained pending trial because the court found by
clear and convincing evidence that no condition or combination of
conditions would reasonably assure the safety of any other person and

the community. (Id.) In addition to the statutory presumption, we found

10

 
 

Case 3:18-cr-00100-RDM Document 146 Filed 06/19/20 Page 11 of 17

that detention was merited based on the lengthy prison sentence she
faced if convicted and because the background information on her was
unknown or unverified. (Id.)

Sanchez De Hernandez argues that the COVID-19 outbreak
| constitutes a change in circumstances since our order of detention order _
in F ebruary 2018. This argument relates to the “exceptional reasons”
factor under § 3145(c), but it does not impact the findings previously
made by us in February 2018 and by Judge Mariani at her second —
detention hearing in November 2018. See Ortiz, 2020 WL 1904478, at *4.
Moreover, we note that, having pleaded guilty in the interim, the burden
of proof has now shifted from the government to the defendant. Compare
18 U.S.C. § 3142(f) (imposing burden on government to prove
dangerousness by clear and convincing evidence and flight risk by
preponderance of the evidence) with id. § 3143(a)(1) and Fed. R. Crim. P.
46(c) (imposing burden on defendant to prove by clear and convincing
evidence that he is not likely to flee or to pose a danger to other persons
or the community). Based on the nature of the offense of conviction, the
length of the potential sentence to be imposed, the strong weight of

evidence against the defendant, we find that the defendant has failed to

11

 

 
 

Case 3:18-cr-00100-RDM Document 146 Filed 06/19/20 Page 12 of 17

establish, by clear and convincing evidence, that there is any condition or
combination of conditions that will reasonably assute the court that she
is not likely to flee or pose a danger to the safety of any other person or
the community if released.

Based on the foregoing, we are not obligated to address the
“exceptional reasons” factor in § 3145(c). See Ortiz, 2020 WL 1904478, at
*5. Nevertheless, under the specific facts presented in this case, we find
the health risks posed by the COVID-19 pandemic to this particular
defendant do not constitute “exceptional reasons” justifying her
temporary release from presentence detention.

In her supporting brief, Sanchez De Hernandez presents only
speculative arguments that her confinement in the LCP increases the
health risks posed to her by COVID-19. Other than a single guard who
appears to have had no contact with the movant, there have been no
confirmed cases of COVID-19 in the LCP. Moreover, LCP has
implemented new policies and procedures to protect its population as
referenced above. There is no evidence that such measures are, or have
~ been, inadequate. Our court has temporarily continued all live, in-court

proceedings through June 30, 2020, which should ameliorate a criminal

12

 
 

- Case 3:18-cr-00100-RDM Document 146 Filed 06/19/20 Page 13 of 17

defendant’s concerns about assisting his or her attorney in the

preparation of a defense. Any reason for Sanchez De Hernandez to assist

her counsel in her defense is further diminished by the fact that the
presentence report in this cause has already been completed and
apparently reviewed by counsel and awaiting the setting of a sentencing
date. Further, we are confident that LCP will respect the privileged.
nature of the communications between attorneys and their inmate-
clients, as nothing to the contrary has been alleged or otherwise brought
to our attention.

In her brief, Sanchez De Hernandez states that, if released, she will
live with her daughters and grandchildren in a leased residence in
Hazleton, Pennsylvania, and that her oldest daughter is willing to act as
a third-party custodian. She alleges that ‘she is amenable to the
imposition of any conditions of ‘release including house arrest with

electronic monitoring. Nevertheless, we are not inclined to release her at

this crucial time in the progression of her case, with the only proceeding

left is the scheduling of a sentencing hearing.

In the absence of any evidence of a medically diagnosed health

condition that would increase the risk to Sanchez De Hernandez posed

13.
 

 

Case 3:18-cr-00100-RDM Document 146 Filed 06/19/20 Page 14 of 17

_by COVID-19, or any evidence that LCP is not providing—or is unable to
provide—appropriate medical care, we are not persuaded that Sanchez
De Hernandez should be released. See United States v. Raia, 954 F.3d
594, 597 (3d Cir. 2020) (recognizing that “the mere existence of COVID-
19 in society and the possibility that it may spread to a particular prison
alone cannot independently justify compassionate release, especially
considering BOP’s statutory role, and its extensive and professional
efforts to curtail the virus’s spread”). While the court remains
sympathetic to Sanchez, De Hernandez’s subjective concerns regarding
the possibility of health complications caused by the COVID-19 virus,
“[s]uch speculation does not constitute a ‘compelling reason for
temporary release.” United States v. Loveings, Cr. No. 20-51, 2020 WL
1501859, at *3 (W.D. Pa. Mar. 30, 2020); see also United States v.
| Pritchett, No. CR 19-280, 2020 WL 1640280, at *3 (W.D. Pa. Apr. 2, 2020)
(despite being sympathetic to defendant’s medical conditions, including
a diagnosis of asthma, speculation concerning possible future conditions
in jail does not constitute a “compelling reason” for temporary release.);
United States v. Jones, No. 2:19-CR-00249-DWA, 2020 WL 1511221, at

*3 (W.D. Pa. Mar. 29, 2020) (holding that, while the defendant suffered

14

 
 

 

Case 3:18-cr-00100-RDM Document 146 Filed 06/19/20 Page 15 of 17

from hypertension, sleep apnea, and asthma, and it is true that
individuals with respiratory issues are at higher risk for COVID-19, his
present health conditions were not sufficient to establish a compelling |
reason for release in light of the danger to the community posed by his
release and the efforts undertaken at the jail to combat the spread of the
virus) (citing United States v. Davis, No. 19-1604, 2020 U.S. App. LEXIS-
9987 (3d Cir. Mar. 20, 2020). -

The mere presence of the virus, even in the detention setting, does
not automatically translate to the release. of a person accused. United
States v. Williams, No. PWG-19-8, 2020 WL, 1643662, at *2 (D. Md. Apr.
2, 2020) (denying defendant's motion even where at least five inmates
had tested positive for COVID-19 and defendant suffered from allergies
and asthma); United States v. Bilbrough, No.. TDC-20-0033, 2020 WL
1694362 (D. Mad. Apr. 7, 2020) (affirming magistrate judge’s denial of
motion by defendant who suffered from diabetes): United States v.
Williams, No. PWG-18-544, 2020 WL 1434130 (D: Md. Mar. 24, 2020)
(denying a 67-year-old defendant’s motion); United States v. Penaloza,
| _ No. TDC 19-238, 2020 WL 1555064 (D. Md. Apr. 1, 2020) (denying motion

of defendant who suffered from a heart murmur); United States v.

15
Case 3:18-cr-00100-RDM Document 146 Filed 06/19/20 Page 16 of 17

Jefferson, No. CCB-19-487, 2020 WL 13832011 (D. Md. Mar. 23, 2020)
(denying motion of asthmatic defendant). Thus, we are left to speculate
whether Sanchez De Hernandez’s continued incarceration would likely
increase her risk of harm. However, ‘mindful of the rapidly evolving
conditions in prisons throughout the nation as well as the COVID-19
pandemic, we may entertain a renewed request for release if at some
point in the future it becomes clear that there are compelling reasons to
justify the defendant’s release, United States v. Sanchez, No. 1:19-cr-
00152, 2020 WL 1814159 *7 (M.D. Pa. Apr. 9, 2020) (citing United States
v. Lee, No 19-CR-298 (KBJ), 2020 WL 1541049, at *7 (D.C. Mar. 30,
2020). |
TY. Conclusion |

For the reasons set forth above, Sanchez De Hernandez has failed
to establish by clear and convincing evidence that she is not likely to flee
or pose a danger to the safety of any other person or the community if
released, and she has failed to establish exceptional reasons why her
continued detention until sentencing is not appropriate. Therefore, her

motion (Doc. 130) is denied.

16

 
 

Case 3:18-cr-00100-RDM Document 146 Filed 06/19/20 Page 17 of 17

An appropriate order follows.

Flay rites SF.
“JOSEPH F. SAYORITO, JR.
U.S. Magistrate Judge

Dated: June 19, 2020

17
